                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

 UNITED STATES OF AMERICA,                     )
                                               )
        Plaintiff,                             )         Criminal Action No. 5: 19-056-DCR
                                               )
 V.                                            )
                                               )
 RICHARD EUGENE DERRINGER,                     )           MEMORANDUM OPINION
                                               )               AND ORDER
        Defendant.                             )

                                   ***   ***       ***    ***

       A jury convicted Defendant Richard Derringer of child pornography offenses under

Counts 1, 2 and 4 of a Superseding Indictment. However, Derringer was acquitted of the

charge contained in Count 3, which also involved child pornography. [Record No. 63]

Thereafter, pursuant to Rule 29(c) of the Federal Rules of Criminal Procedure, Derringer

filed a motion for judgment of acquittal with respect to Count 4, [Record No. 72] The

motion will be denied for the reasons outlined below.

       Derringer argues that the guilty verdict on Count 4 is inconsistent with the not guilty

verdict on Count 3. Count 4 provides:

       On or about March 12, 2018, in Boyle County, in the Eastern District of
       Kentucky,
                          RICHARD EUGENE DERRINGER and
                             JACQUOLYN S. WALLS-LAND
       did knowingly possess a matter containing visual depictions that had been
       transported in and affecting interstate and foreign commerce, and the
       production of said visual depictions involved the use of a minor engaging in
       sexually explicit conduct and the visual depictions were of such conduct, all in
       violation of 18 U.S.C. § 2252(a)(4)(B).

[Record No. 31] Further, Count 3 alleges:


                                            -1-
       On or about March 11, 2018, in Boyle County, in the Eastern District of
       Kentucky,
                            RICHARD EUGENE DERRINGER
       did knowingly attempt to distribute a visual depiction using any means or
       facility of interstate or foreign commerce, including by computer, and the
       production of said visual depiction involved the use of a minor engaging in
       sexually explicit conduct and the visual depiction was of such conduct, all in
       violation of 18 U.S.C. § 2252(a)(2).

Id.

       Derringer cites United States v. Powell, 469 U.S. 57 (1984), as authority for his

motion. In Powell, the Supreme Court held that the acquittal of the defendant on charges of

conspiracy to possess cocaine and possession of cocaine did not require vacating the

defendant’s convictions of using a telephone to facilitate those offenses. Derringer

acknowledges both that the present case is “the exact reverse of the situation in United States

v. Powell” and that “Powell provides that consistency in the verdict is not necessary.”

[Record No. 72-1, at 1 (citing Powell, 469 U.S. at 62)].

       Derringer further asserts that, to grant his present motion, the Court would have to

follow Justice Butler’s dissenting opinion in Dunn v. United States, 284 U.S. 390, 402

(1932), which provides:

       One accused in different counts of an indictment of the same crime, there
       being no difference in the means alleged to have been employed, may not be
       adjudged guilty on a verdict of conviction on one count and of acquittal on the
       other. Speiller v. United States (C. C. A.) 31 F.(2d) 682, 684; State v. Akers,
       278 Mo. 368, 370, 213 S. W. 424; State v. Headrick, 179 Mo. 300, 307, 78 S.
       W. 630. Cf. Commonwealth v. Edds, 14 Gray (Mass.) 406, 410; United States
       v. Malone (C. C.) 9 F. 897, 900.

[Record No. 72-1, at 2 (citing Dunn, 284 U.S. at 402)].

       “Inconsistent jury verdicts are unreviewable except for ‘a situation in which a

defendant receives two guilty verdicts that are logically inconsistent . . . .’” United States v.


                                              -2-
Smith, 749 F.3d 465, 498 (6th Cir. 2014) (quoting United States v. Ruiz, 386 F. App’x 530,

533 (6th Cir. 2010)). “In crafting the exception, the Court contemplated a situation in which

a defendant receives two guilty verdicts that are logically inconsistent, for example if a jury

convicted a defendant of both larceny and embezzlement based on the same underlying

conduct.” Ruiz, 386 F. App’x at 533 (citing United States v. Daigle, 149 F. Supp. 409, 414

(D.D.C. 1957), cited in Powell, 469 U.S. 69 n.8). This exception is inapplicable here.

       While the possession charge is a predicate offense to the attempted distribution

charge, an acquittal on the attempted distribution charge is not determinative of whether

Derringer was guilty of possession. See id. (“Contrary to Ruiz’s contention, a not-guilty

verdict on the conspiracy count is not determinative of whether Ruiz intended to promote or

facilitate an unlawful activity while traveling in interstate commerce.”). Even in cases where

there are inconsistent verdicts, “‘[t]he most that can be said . . . is that the verdict shows that

either in the acquittal or the conviction the jury did not speak their real conclusions, but that

does not show that they were not convinced of the defendant's guilt.’” Powell, 469 U.S. at

64-65 (quoting Dunn, 284 U.S. at 393).

       A jury’s decision to acquit on a predicate offense and convict on the compound

offense “should not necessarily be interpreted as a windfall to the Government at the

defendant's expense.” Id. at 65. “It is equally possible that the jury, convinced of guilt,

properly reached its conclusion on the compound offense, and then through mistake,

compromise, or lenity, arrived at an inconsistent conclusion on the lesser offense.” Id. “[I]n

such situations the Government has no recourse if it wishes to correct the jury’s error; the

Government is precluded from appealing or otherwise upsetting such an acquittal by the

Constitution’s Double Jeopardy Clause.” Id. (citing Green v. United States, 355 U.S. 184,
                                               -3-
188 (1957); Kepner v. United States, 195 U.S. 100, 130, 133 (1904)). The tendency for an

inconsistent verdict to favor the defendant as often as it does the United States dissuades the

Court from reviewing such verdicts. See id. “The fact that the inconsistency may be the

result of lenity, coupled with the Government’s inability to invoke review, suggests that

inconsistent verdicts should not be reviewable.” Id. at 66.

       Here, the verdicts are not logically inconsistent. Possession is a predicate offense, so

it can logically occur without attempted distribution, the compound offense. Put simply,

while a defendant may not be able to distribute what they do not possess, they can possess

what they do not distribute. But Derringer argues that, “[s]ince the jury acquitted him on

Count 3, they clearly believe that he did not possess Jacquolyn Walls-Land’s phone even for

a brief moment.” [DE 72-1, at 1]. However, even if the jury believed Derringer did not

possess the phone that contained the visual depictions of the minor engaged in sexual acts at

the time of the alleged attempted distribution, the jury could have reasonably found he either

actually or constructively possessed the phone after the alleged attempted distribution.

       At the very least, the jury could have determined that Derringer possessed child

pornography based on Walls-Land’s testimony that Derringer directed her to record him

digitally penetrating the eleven-year old victim’s vagina and anus. Further, based on the

testimony of Walls-Land and Bryan and Robin Strevels, the jury could have determined

Derringer had either actual or constructive possession of the phone after the alleged

attempted distribution. Specifically, the jury could have found that the testimony of Walls-

Land and the Strevels established that: after the birthday party on or about March 11, 2019,

the phone was found in a shed on the Strevels’ property; Walls-Land did not place the phone

in the shed and used her other phone to text Derringer; Derringer left the Strevels’ property
                                             -4-
and took with him the key that he routinely used to access the shed; and Derringer’s mother

later returned the key to the Strevels. This line of testimony suggests that for an uncertain

amount of time between the birthday party and Derringer leaving the Strevels’ property,

Derringer actually possessed the phone and later constructively possessed the phone by

placing it in the shed, locking the shed, and exiting the property with the key to the locked

shed.

        It is also possible that the jury’s decision to convict on the possession charge and

acquit on the attempted distribution charge was a mistake. However, it is just as likely that

the jury reached its decision as a purposeful attempt to compromise or grant Derringer some

leniency. While neither the parties nor the Court know the basis for the jury’s verdict, there

is no indication that it is either factually or logically inconsistent.

        Accordingly, it is hereby

        ORDERED that Defendant Richard Derringer’s motion for judgment of acquittal

[Record No. 72] is DENIED.

        Dated: September 4, 2019.




                                                -5-
